The opinion of the court was delivered by
Woodward, J. —
The facts are so fully stated and discussed in the opinion of the learned president of the District Court, and the nonsuit so conclusively justified, that no additional observations seem to be demanded of us, except perhaps an observation or two on a very curious Act of Assembly.
As the case presents itself to our eye, it is an attempt by the corporation plaintiff to appropriate a promise made by the defendant to no particular party, but for a purpose specifically different from that which the plaintiff was incorporated to promote. “ For the purpose of connecting Pittsburgh by a railroad with the Steubenville and Indiana Railroad Company,” the defendant promised to subscribe 120 shares, of what stock is not specified.
Now, what right had the plaintiff, a company incorporated to build a railroad down the Ohio, from Pittsburgh to Steubenville, to appropriate that promise ?
Manifestly none, except such as the Act of Assembly alluded to conferred. Is it competent, then, for the legislature, when they find a loose promise adrift, to authorize the plaintiff to seize it and sue upon it ? Can the legislature prescribe what judgment the courts shall or shall not give in a particular case ? We think not. The defendant’s property might be taken by the Pittsburgh and Steubenville Railroad Company, under the sanction of an Act of Assembly, but he cannot be legislated into an assumpsit to the company. Nor can his right to judicial protection against an unfounded claim be taken away by legislation.
And yet the plaintiff’s case rests on no better foundation than such legislation. The defendant made no promise — assumed no obligation to the plaintiff. That ought to be a sufficient reason why this action would not lie. And where there is no assumpsit, express or implied, the legislative power is incompetent to create one.
The judgment is affirmed.